                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


UNITED STATES OF AMERICA                      :       Case No. 1:18-CR-0043
                                              :
v.                                            :       Judge Timothy S. Black
                                              :
YANJUN XU                                     :       AGREED PROTECTIVE ORDER
(a/k/a Xu Yanjun and Qu Hui)                  :       REGARDING NON-CLASSIFIED
                                              :       DISCOVERY


       WHEREAS, pursuant to Rule 16 of the Federal Rules of Criminal Procedure,

Maryland v. Brady, 373 U.S. 83 (1963) and its progeny, and 18 U.S.C. § 3500, the

government will provide materials to the defendant in the course of the discovery process

in this case (hereafter “Discovery Materials”), which may include, but are not limited to,

copies of recordings made by witnesses, interviews, reports, photographs, writings, or other

materials related to the underlying investigation of this case;

       WHEREAS, the government represents that the Discovery Materials include

sensitive information, the unrestricted dissemination of which could adversely affect law

enforcement interests, national security interests, and the privacy interests of third parties

and victims;

       WHEREAS, the Discovery Materials may contain proprietary or trade secret

information of third parties, or may contain information that is restricted from dissemination

or export pursuant to the Arms Export Control Act (“AECA”), 22 U.S.C. § 2778, the

International Traffic in Arms Regulations (“ITAR”), Title 22, Code of Federal Regulations,

parts 120-130; the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C.

§§ 1701-1707; and/or the Export Administration Regulations (“EAR”), 15 C.F.R. §§ 730-

774;

                                              1
        WHEREAS, the parties agree that the government has a compelling interest in

preventing some of the aforementioned Discovery Materials from being disclosed to anyone

not a party to the court proceedings in this matter, as such material may include information

relevant to ongoing national security investigations and prosecutions, and such materials

may implicate the privacy interests of the defendant and third parties;

        WHEREAS, 18 U.S.C. § 1835 requires the Court to enter such orders as are

appropriate in order to preserve the confidentiality of trade secrets;

        AND WHEREAS, the parties further agree that the Court has the power under Fed.

R. Crim. P. 16(d)(1) and 26.2 to grant appropriate relief to the parties where required in the

interests of justice;

IT IS ORDERED that:


        1.      Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the

government shall segregate the Discovery Materials into three categories: (1) General

Discovery Materials; (2) Sensitive Discovery Materials; and (3) Attorneys’ Eyes Only

Materials. The category to which particular discovery materials belong shall be clearly

identified by the government.

        2. General Discovery Materials are defined as documents and other materials that

are not otherwise designated as falling into the categories of Sensitive Discovery Materials

or Attorney’s Eyes Only Materials.

        3. Sensitive Discovery Materials are defined as including investigative materials

from other countries, materials specific to the identity and background of the defendant or

Employee 1, to whom the Indictment refers, or other materials that the government deems




                                              2
to require the access restrictions defined below based on their relationship to the proprietary

information in the context of the investigation giving rise to this matter or both.

         4.    Attorneys’ Eyes Only Materials are defined as including Discovery

Materials that came from or is the property of Victim A described in the Indictment, or

other materials that the government deems to require the access restrictions defined below.

         5.    The government shall mark each page of each document and each item

provided as Discovery Materials with a unique identifying prefix and number that identifies

the category into which the material falls.

         6.    The “Defense Team” is defined as (i) the defendant; (ii) counsel of record

for the defendant and their staff members (associates, paralegals, investigators, litigation

support personnel, and legal assistants/secretarial staff) and (iii) experts, translators,

interpreters, consultants and investigators retained to assist in the preparation of the

defense.

         7.    Except as provided in this Order, General Discovery Materials can be shared

with all members of the Defense Team and may be left in the possession of the Defendant.

General Discovery Materials shall not be further disseminated1 by the Defense Team to any

individuals, organizations or other entities outside the Defense Team, except as provided

below:

         a.    Members of the Defense Team, but not the defendant, may show (but not

               provide copies of) any General Discovery Materials to witnesses or potential

               witnesses during the course of their investigation of this case.



1
    “Disseminate” means to provide, show, or describe to another either a particular piece
of discovery or quotations, excerpts, or summaries derived therefrom.

                                              3
        8.      Sensitive Discovery Materials shall not be disseminated by anyone other

than defense counsel of record, and said dissemination shall be subject to the following

restrictions:

        a.      Defense counsel of record shall not disseminate Sensitive Discovery

                Materials to any individuals, organizations, or other entities, other than to

                members of the Defense Team.

        b.      Sensitive Discovery Materials may be shown to the defendant, but such

                materials may not be left in the possession or custody of the defendant. In

                addition, the defendant is prohibited from maintaining in his possession any

                notes, summaries, or other materials derived from Sensitive Discovery

                Materials, regardless of who prepared the notes.

        9.      Attorneys’ Eyes Only Materials shall not be further disseminated by counsel

of record to any individuals, organizations, or other entities, except as provided below:

        a.      Counsel of record may disseminate any Attorneys’ Eyes Only Materials to

                their staff members (associates, paralegals, investigators, litigation support

                personnel, and legal assistants/secretarial staff) assigned to the Defense

                Team. Counsel of record may not disseminate any of such Attorneys’ Eyes

                Only Materials to the defendant, the experts, translators, interpreters,

                consultants and investigators assigned to the Defense team, and witnesses

                or potential witnesses except as provided in paragraph 13, below.

        b.      The members of the Defense Team who receive access to the Attorneys’

                Eyes Only Materials (as described in subparagraph a) must be U.S. citizens.

                In other words, Attorneys’ Eyes Only Materials may not be disseminated to

                any foreign nationals, even if such individuals are part of the Defense Team.

                                              4
               Failure to abide by the provision may result in violations of the AECA, 22

               U.S.C. § 2778, the ITAR, Title 22, Code of Federal Regulations, parts 120-

               130; IEEPA, 50 U.S.C. §§ 1701-1707; and/or the EAR, 15 C.F.R. §§ 730-

               774.

       c.      Where Attorneys’ Eyes Only Material consists of written documents or

               recorded oral statements or conversations in a language other than English,

               the government shall provide a written English translation of such

               documents,     statements,   or    conversations   to   counsel    of   record

               simultaneously.

       10.     Translations of any Discovery Materials, regardless of which party prepares

or produces the translation, and regardless of the language from or to which the Discovery

Material is translated, shall automatically inherit the category designation of the item from

which it was translated. Accordingly, any translations shall be subject to the same

restrictions on dissemination as the original document of which the translation is made.

       11.     If the parties cannot agree on a designation of any of the Discovery

Materials, the defendant, through counsel of record, may seek relief from the government’s

designation (or a re-designation) as to a particular item of discovery by filing a motion with

the Court. The government shall be given an opportunity to respond to the motion. Once

the motion is filed, no further dissemination of the item(s) shall be made until after the

Court rules on the motion and, if applicable, after the time for an interlocutory appeal under

18 U.S.C. § 1835 has expired.

       12.     Pursuant to the procedures in 18 U.S.C. § 1835, the owner of any trade secret

(and only the rightful and exclusive owner) may also contest the disclosure or designation

of any item that contains information that is or purports to be trade secret information.

                                              5
        13.     Failure to mark any Discovery Materials as Sensitive Discovery Materials

or Attorneys’ Eyes Only Materials is not an admission that the information contained

therein is not, in fact, proprietary or trade secret information for purposes of trial.

        14.     Notice of proposed dissemination to government and defense experts or

translators of any Discovery Materials in the Sensitive Discovery Materials and Attorneys’

Eyes Only Materials categories shall be provided to the Court ex parte and under seal. Each

of the individuals to whom disclosure is made pursuant to the above provision shall be

provided a copy of this Protective Order and will be advised that he or she shall not further

disseminate the materials except by the express direction of counsel of record or co-counsel.

        15.     Each member of the Defense Team to whom disclosure is made pursuant to

the terms of this Order shall be provided a copy of this Order and will be advised that he or

she shall not further disseminate the materials, except as provided herein. No Discovery

Materials shall be disseminated to any member of the Defense Team, as defined above,

expert witness or translator retained by the Defense Team, or any duly authorized witness

unless that person shall first have signed the Acknowledgment in the form attached hereto

as Appendix A, agreeing to comply with the terms of this Order.                     The signed

Acknowledgment shall be filed with the Court under seal. The substitution, departure, or

removal for any reason from this case of counsel for the defendant, expert witness,

translator, or anyone associated with the Defense Team shall not release that person from

the provisions of this Order or the Acknowledgement executed in connection with this

Order. Additionally, any Discovery Materials, including copies and notes, within the

possession of a former member of the Defense Team shall be immediately returned to

defense counsel of record.




                                               6
       16.       Defense counsel shall store all Discovery Materials, and any copies thereof,

in a secure place, such that the Discovery Materials cannot be accessed by others not on the

Defense Team.

       17.       The Discovery Materials in this case are now and will forever remain the

property of the United States Government. Upon written request of the Government, all

Discovery Materials not previously destroyed shall be returned to the Government or shall

be returned or disposed of as otherwise instructed by the Government. Absent any such

request, all Discovery Materials shall be destroyed promptly at the conclusion of the case.

       18.       All Discovery Materials are to be provided to counsel of record for the

defendant, and used by the defendant and the Defense Team solely for the purpose of

allowing the defendant to prepare his defense. The defendant and Defense Team shall not

make, or participate in the making of, any extrajudicial disclosure of Discovery Materials

for dissemination by means of public communication, unless such materials are (or become)

public record, including but not limited to, trial transcripts, documents that have been

received in evidence at other trials, or documents that are otherwise properly placed in the

public domain.

       19.       The government is responsible for correctly identifying into which of the

above categories it believes the Discovery Materials fall.         The government is also

responsible for properly marking the Discovery Materials in a clear manner to identify the

category in which the Discovery Materials were placed by the government. The defendant

and the Defense Team may rely on the government’s designated or re-designated category

identifications of the Discovery unless and until modified by the Court’s order. Moreover,

the Defense Team has no obligation to determine the category into which the Discovery

Materials belong or may belong. However, defense counsel of record shall, in good faith,

                                              7
inform the government of any Discovery Materials which the government has entirely

failed to mark, and the Defense Team shall refrain from dissemination of said discovery

until the government has identified the item’s category and marked the item as such.

       20.     Notwithstanding any other provision of this or any other Protective Order

that may be entered by the Court, the disclosure or discovery of materials that may be

submitted to the Court in connection with any litigation related to the Foreign Intelligence

Surveillance Act (FISA) (50 U.S.C. §§ 1801-1885), including but not limited to any FISA

applications, orders, or related materials, shall be governed by FISA.

       21.     This Order does not apply to any classified materials related to this case.

Any papers filed by the government pursuant to CIPA, containing classified information,

shall be filed under seal and ex parte with the Court through the Classified Information

Security Officer or a designee of the Court’s choosing who possesses the necessary security

clearance and shall be governed by the provisions of CIPA. Counsel for the defendant shall

be notified of any CIPA filing and the general nature of such filing. Any classified materials

that the Court determines under CIPA may be released to the defendant and/or his counsel

as discovery will then be subject to this Order. The government shall place such discovery

in the appropriate category in accordance with the criteria set forth above, so mark it, and

timely provide it to the defendant and/or his counsel as appropriate.

       22.     Nothing in this Order shall preclude the government or the defendant from

seeking a further Protective Order pursuant to Rule 16(d) as to particular items of Discovery

Materials. This Order is entered without prejudice to either party’s right to seek a revision

of the Order by appropriate motion to the Court.


SO ORDERED:



                                              8
 November 14, 2018
     DATE              HONORABLE TIMOTHY S. BLACK
                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO



SO STIPULATED:



DATED: Nov. 14, 2018   /s/ Ralph W. Kohnen
                       RALPH W. KOHNEN
                       JEANNE M. CORS
                       ROBERT K. McBRIDE
                       Counsel for Defendant


DATED: Nov. 14, 2018   s/ Timothy S. Mangan
                       TIMOTHY S. MANGAN
                       EMILY N. GLATFELTER
                       Assistant United States Attorneys




                       9
Appendix A

                                     ACKNOWLEDGMENT

       The undersigned hereby acknowledges that he (she) has read the Protective Order entered in

the United States District Court for the Southern District of Ohio in the case captioned United States

v. Yanjun Xu, Criminal No. 1:18-cr-043, understands its terms, and agrees to be bound by each of

those terms. Specifically, and without limitation, the undersigned agrees not to use or disclose any

documents or information made available to him or her other than in strict compliance with the Order.

The undersigned acknowledges that his or her duties under the Order shall survive the termination

of this case and are permanently binding, and that failure to comply with the terms of the Order may

result in the imposition of sanctions by the Court.




DATED:                                 BY:
                                               (type or print name)



                                       SIGNED:
